UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              5/18/2021
                                                                       :
ACCENTURE LLP,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   21-cv-2409 (LJL)
                  -v-                                                  :
                                                                       :       ORDER
STEPHANIE NEAL TRAUTMAN,                                               :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

      Upon consideration of the parties’ submissions regarding de-designating certain
documents as confidential and maintaining others under seal, IT IS HEREBY ORDERED:

       The documents as to which Wipro consents to be filed unsealed are de-designated as
confidential and should be filed on the public docket.

        As to the documents which Wipro seeks to maintain under seal: PX 15, PX 19, PX 30,
PX 38, Wipro Ex. 12, and Wipro Ex. 24 should not be kept under seal and should be filed on the
public docket.

        PX 32, PX 35, PX 36, PX 37, and PX 41 should be filed publicly subject to the following
redactions:

    •   PX 32: Redact last two emails in the chain.
    •   PX 35: Redact the email from Stephanie Trautman of March 3, 2021 at 2:20 a.m. to the
        bottom of the document.
    •   PX 36: Redact all but the top email in the chain and the bottom email in the chain.
    •   PX 37: Redact the third paragraph of the email.
    •   PX 41: Redact the “Deal Qualification” slide deck and everything that follows.

       As to the documents which Accenture seeks to maintain under seal: PX 58, PX 60, RX 1,
RX 2, RX 11, RX 14, and RX 28 may be kept under seal. RX 6, RX 9, and RX B should not be
kept under seal and should be filed on the public docket. PX 57, PX 59, RX 4, RX 8, and RX 29
should be filed publicly subject to the following redactions:

    •   PX 57: the proposed redactions are approved.
    •   PX 59: The proposed redactions are approved EXCEPT: the first bullet under the heading
        “good points made” should not be redacted; in the first two bullets under the heading
        “some more thoughts,” only the numbers should be redacted (except for the numbers
       identifying quarters and years, which should not be); the proposed redactions to the
       sub-bullets beneath bullet two under the heading “some more thoughts” are approved.
   •   RX 4: the entire slide deck may be redacted.
   •   RX 8: redact all but the top two emails in the chain.
   •   RX 29: redact the categories listed in the bullets, but the remainder of the email should
       not be redacted.

       The Court does not approve the redactions to PX 16 and RX 27 sought by Respondent,
and those documents should be filed on the public docket.

        The Court makes the above determinations applying the applicable standards in this
Circuit as articulated in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006).
They are made without prejudice to further confidentiality de-designations following closing
arguments.

        The parties are directed to re-file public versions of the declarations containing the above
exhibits in accordance with this Order.

       The Clerk of Court is respectfully directed to close Dkt. Nos. 57, 74, and 83.

       SO ORDERED.

Dated: May 18, 2021                                __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge




                                                     2
